           Case 1:20-cv-03008-CM Document 3 Filed 04/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES LEE MILLER,
                                 Plaintiff,
                     -against-                                      20-CV-3008 (CM)

ROODNA; ALLGOBANON, POLICE                                        TRANSFER ORDER
OFFICER; JASMINE,
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, a Colorado resident, brings this pro se action under 42 U.S.C. § 1983, alleging

that Defendants violated his rights in Colorado. For the following reasons, this action is

transferred to the United States District Court for the District of Colorado.

        Under 28 U.S.C. § 1391(b), a civil action may be brought in “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” Under § 1391(c), a “natural person” resides in the district where the

person is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial

district where it is subject to personal jurisdiction with respect to the civil action in question. See

§ 1391(c)(1), (2).

        Plaintiff alleges that on March 14, 2020, a police officer illegally searched him at the

University of Colorado Hospital in Aurora, Colorado. Plaintiff brings suit against the police

officer and nursing staff employed at that hospital in Colorado. Because Plaintiff alleges that the
            Case 1:20-cv-03008-CM Document 3 Filed 04/14/20 Page 2 of 2



events giving rise to his claim arose in this district, and provides addresses for all defendants

outside this district, venue is not proper in this Court under § 1391(b).

         Plaintiff’s claims arose in Adams County, Colorado, which is in the judicial district for

the United States District Court for the District of Colorado. See 28 U.S.C. § 85. Accordingly,

venue lies in the United States District Court for the District of Colorado, 28 U.S.C.

§ 1391(b)(2), and this action is transferred to the United States District Court for the District of

Colorado, 28 U.S.C. § 1406(a).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the District of Colorado. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes the case in this Court.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
